Matter of Riedman Acquisitions, LLC v Town Bd. of Town of Mendon (2021 NY Slip Op 02953)





Matter of Riedman Acquisitions, LLC v Town Bd. of Town of Mendon


2021 NY Slip Op 02953


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., CURRAN, WINSLOW, AND DEJOSEPH, JJ.


1004 CA 19-02370

[*1]IN THE MATTER OF RIEDMAN ACQUISITIONS, LLC AND RYAN HOMES, INC., PETITIONERS-PLAINTIFFS-RESPONDENTS,
vTOWN BOARD OF TOWN OF MENDON, RESPONDENT-DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


SHELDON W. BOYCE, JR., TOWN ATTORNEY, ROCHESTER (DAVID C. SIELING OF COUNSEL), FOR RESPONDENT-DEFENDANT-APPELLANT. 
FORSYTH, HOWE, O'DWYER, KALB & MURPHY, P.C., ROCHESTER (ROBERT B. KOEGEL OF COUNSEL), FOR PETITIONERS-PLAINTIFFS-RESPONDENTS. 

	Appeal from a supplemental judgment (denominated supplemental order and judgment) of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered August 14, 2019 in a proceeding pursuant to CPLR article 78 and declaratory judgment action. The supplemental judgment, insofar as appealed from, awarded petitioners attorneys' fees. 
It is hereby ORDERED that the supplemental judgment insofar as appealed from is unanimously reversed on the law without costs and the award of attorneys' fees is vacated.
Same memorandum as in Matter of Riedman Acquisitions, LLC v Town Bd. of Town of Mendon ([appeal No. 1] — AD3d — [May 7, 2021] [4th Dept 2021]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court